 

Case 1:21-mc-00391-GBD Document9 Filed 04/12/21 Page 1of1

 
 
  

IN THE UNITED STATES DISTRICT COU
FOR THE SOUTHERN DISTRICT OF KEW

 
 

UNDER ARMOUR, INC. )
) we
Plaintiff, ) Saeed!
) Case No. 1:21-mc-00391-GBD
Vv. )
)
EASY4HOST INC., )
)
Defendant. )
)
)

 

[PROPOSED] ORDER GRANTING PLAINTIFF UNDER ARMOUR’S MOTION TO
WITHDRAW ITS MOTION TO COMPEL THE PRODUCTION OF DOCUMENTS AND
ELECTRONICALLY STORED INFORMATION FROM EASY4HOST INC.

Before the Court is Plaintiff Under Armour, Inc.’s Motion to Withdraw its Motion to
Compel the Production of Documents and Electronically Stored Information from Easy4Host,
Inc. Having considered its merits, the Court GRANTS that motion.

It is therefore ORDERED that Plaintiff Under Armour, Inc’s Motion to Compel the
Production of Documents and Electronically Stored Information from Easy4Host, Inc. (Dkt. 3) is

WITHDRAWN.

IT ISSO ORDERED.

 

Dated: K

 

 
